DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 32, 33, 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/13/22.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 21, 23, 25, 26, 28, 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 8, 9, 10, 11 of copending Application No. 17/423590
(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
As to step (i) of Claim 18, Claim 1, step (i) of ‘590 discloses the following steps that overlap Claim 18, step (i) of this Application as follows:
	(i) preparing a synthesis mixture comprising water, a source of Y, a source of X comprising sodium, an AEI framework structure directing agent, and a source of sodium other than the source of X (Claim 1, step (i) of ‘590).
As to step (ii) of Claim 18 of the current Application, Claim 1, step (ii) of ‘590 discloses the following steps that overlap Claim 18, step (ii) of this Application as follows:
	(ii) heating the synthesis mixture obtained from (i) to a temperature in the range of from 100 to 180 °C and keeping the synthesis mixture under autogenous pressure at a temperature in this range for a time in the range of at least 6 h, obtaining the oxidic material comprising a zeolitic material having framework type AEI and a framework structure comprising a tetravalent element Y, a trivalent element X, and O, comprised in its mother liquor  (Claim 1, step (ii) of ‘590).
As to the features in lines 11-12 of Claim 18, Claim 1 of ‘590 recites the following, which overlaps these features of Claim 18, lines 11-12:
“wherein in the synthesis mixture prepared in (1) which is subjected to (ii), the molar ratio of sodium calculated as Na2O, relative to the source of Y calculated as YO2, defined as Na2O: YO2:, is at least 0.23:1” (Claim 1, lines 17-19).
Since the amount of YO2 alone is greater than half the amount of Na2O, the amount of YO2 plus the amount of Al2O3 (or X2O3) would also be at least 50% of the amount of sodium.

As to Claim 21, Claim 3 of ‘590 overlap Claim 21 of this application.
As to Claim 23, Claim 5 of ‘590 overlap Claim 23 of this application.  

As to Claim 25, Claim 8 of ‘590 overlap Claim 25 of this Application.

As to Claim 26, Claim 9 of ‘590 overlap Claim 26 of this Application in that it discloses cooling and separating.

As to Claim 28, Claim 10 of ‘590 overlap Claim 28 of this Application because it discloses the ammonium feature.

As to Claim 29, Claim 11 of ‘590 overlaps Claim 29 of this application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The word “zeolitic” is used throughout all the claims, for example Claim 18, line 1, which is unclear because it is unclear what the scope of that is.

	The word “type” is used through the claims, such as in Claim 18, line 1, but it is unclear what the scope of that is.

	Claim 25 say “The process of Claim 1”, but Claim 1 is canceled.  This claim will be interpreted as being intending to depend from Claim 18 until further notified.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18, 19, 20, 21, 24, 25, 26, 27, 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub.: 2017/0128921).
As to Claims 18, 21, 24 and 25, Yang describes an aluminosilicate AEI zeolite (title) made by combining a source of aluminum, a source of silica, a source of hydroxide, an AEI structure directing agent (SDA) (para. 12) and water (para. 12, see chart, “H2O”).  The source of hydroxide can be sodium hydroxide (para. 26, 99).  The mixture includes oxygen (para. 13, see table).  The mixture may be conducted under usual autogenous pressure of 75 to 220 degrees C for 0.1 to 20 hrs (para. 49).    
As to the ratios of Y and X in the mixture as compared to sodium, Yang describes that the alkali metal cation to SiO2 ratio ranges from 0.2 to 1 (see para. 40, see top table) or can be 0.3 to 0.6 (see bottom table).  Therefore, within the range of alkali metal/SiO2 of 0.2 to 1, the amount of SiO2 alone, as compared to the alkali metal is at least 50% or greater.  Therefore, since there is the addition of Al2O3, the total amount of Al2O3 and SiO2 as compared to the alkali metal is greater than the range described in the tables in para. 40.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

As to Claim 19, Yang teaches that the ratio of alkali metal/SiO2 is from 0.2 to 1 (see para. 40, top table). This range overlaps the range of SiO2 being at least 75% of the alkali metal.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

As to Claim 20, Yang explains that the source of hydroxide can be sodium or potassium (para. 20), but could also be another compound besides sodium (para. 20).  Additionally, Yang teaches that the silica source can be waterglass or sodium silicate (para. 99).  In one example, the source of silica is sodium silicate and the source of aluminum is a non-sodium source, such as USY (para. 100) and the mixture does not otherwise contain sodium (see example 1, for example).  

As to Claim 24, Yang teaches that the ratio of Si to Al, expressed as SiO2/Al2O3 ay be 10-100 (see table 1).  Yang also teaches that the ratio of SDA to SiO2 can be 0.01 to 0.2, which overlaps the range Claimed.  Yang also teaches that the ratio of Y, expressed as YO2 relative to water ranges from 4-60 (see table 1 at para. 39).  The ranges overlap.  
	As to Claim 26, Yang teaches heating the slurry (para. 49) and then separating and then filtering the product (para. 51).  Yang does not specifically describe cooling, but since the heating step is heated for 0.1 to 20 days (para. 40), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that after the heating is performed that the product would gradually cool to room temperature.  

	As to Claim 27, Yang does not specifically teach the features described in Claim 27.  However, since the process of making the zeolite is the same as the process claimed, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same process used would produce a product with the same characteristics.
	
	As to Claim 28, Yang teaches that the it is typical to make a zeolite into an ammonium-form (para. 21).  

	As to Claim 29, Yang teaches that the zeolite may be metal exchanged (para. 91).  The metal can be a precious metal (para. 91).  Precious metals range from group 8 to group 11 in the periodic table. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 18 above, and further in view of Chen (US Pub.: 2018/0093257) and in view of Chaing (WO 86/02018).
Yang describes use of a silica sol as a silica source being known in the art (para. 8), but does not describes use of a sodium silicate with the formula used in Claim 22.
Chen describes a method of making an AEI zeolite (title) that contains an alkali, such as Na (para. 43).  Chen explains that examples of suitable silica sources include silica sol, sodium silicate, silica, quartz and others (para. 112).  Chen does not specifically describe the sodium silicate has the formula: (Na2SiO2)nO.
Chiang describes a method of making a catalyst using sodium silicate (pg. 23, line 19) and in one specific example (see examples 1-7 on page 27), Chiang explains that SiO2 is combined with a mineral acid to make Na2SiO3 to make the zeolite-base catalyst (pg. 27, lines 17-23).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Na2SiO3, as taught by Chaing as the sodium silicate source for use in a making an AEI zeolite, as taught by Chen because use of Na2SiO3 as the silica source for use in making an AEI zeolite is known to use an effective source of silica in lieu of silica source.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 18 above, and further in view of Tanaka (JP 2017/206417).
Yang describes various aluminate sources, but does not specifically describe sodium aluminate.
Tanaka describes a method of producing an AEI zeolite (abstract) that combines an alkali metal, a silicon source, an aluminum source, an organic structure-directing agent and water (abstract).  Tanaka explains that an aluminum source can be one of: an aluminum alkoxide such as aluminum sulfate, aluminum nitrate, aluminum hydroxide, sodium aluminate, pseudoboehmite, alumina sol, aluminum isopropoxide and the like are usually used (Description).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ sodium aluminate as the aluminum source in making an AEI zeolite, as taught by Tanaka for use with the production of an AEI zeolite in Yang because Tanaka explains that sodium aluminate is an aluminum source.  

Claim(s) 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 29 above, and further in view of Corma Canos (WO 2017/202495).
Corma Canos describes a method of synthesizing zeolites that comprise a catalytic metal (title).  The reference explains in the background that if a metal precursor is multiply charged, then the process becomes less efficient unless the support contains a higher density of anionic sites to charge balance the metal cations (para. 10).  As a result, the zeolite becomes more difficult to load multiple charged metal cations into a zeolite with a lower number of anionic sites (para. 10).  Furthermore, it is desirable to have a zeolite that is more resistant to contaminants (para. 11).  Additionally, the reference explains that when combining metals listed in para. 14 into a small pore size zeolite such that it encapsulates a metal into the zeolite, it facilitates catalysis by allowing some reactants to enter the pores of the zeolite (par. 14). 
As a result, Corma Canos describes adding the metal during synthesis of the small pore zeolite (para. 15).  The small pore zeolites can include AEI sieves and the metals can include platinum metals, such as Pt, Pd and Rh (para. 49). 
As to the synthesizing conditions, in one example, Corma Canos describes reacting the mixture a temperature of 80 degrees C for 30 minutes (para. 100) followed by filtering the product (para. 101).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the AEI zeolite as the way described by the Corma Canos reference above to use with the method described in Yang because this method facilitates producing an AEI that facilitates catalysis.

	As to Claim 31, Corma Canos teaches that the metal in the sieve can range from 0.05 to 5 wt% (para. 48) and can be in the catalyst in the form of elemental metal or metal oxides (para. 47).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        November 17, 2022